Citation Nr: 0635970	
Decision Date: 11/20/06    Archive Date: 11/28/06

DOCKET NO.  04-17 126	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether the character of the appellant's discharge from 
service is a bar to the award of Department of Veterans 
Affairs (VA) benefits, other than health care under Chapter 
17, Title 38, U.S.C.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. A. Markey, Counsel


INTRODUCTION

The appellant served on active duty from February 1984 to 
July 1988.

This matter came before the Board of Veterans' Appeals 
(Board) from an August 2003 administrative decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas which determined that the character of the 
appellant's discharge from service was a bar to VA benefits.  
A hearing was held before the undersigned Acting Veterans Law 
Judge at the RO in September 2006.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The threshold question to be answered in every claim for VA 
benefits concerns the adequacy of the appellant's service for 
purposes of establishing basic eligibility.  Applicable laws 
and regulations provide that most VA benefits are not payable 
unless the period of service upon which the claim is based 
was terminated by discharge or release under conditions other 
than dishonorable. 38 U.S.C.A. § 101(2), 101(18) (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.12(a) (2006).  Regulations further 
provide that a discharge or release for certain offenses, to 
include conviction of a felony, is considered to have been 
issued under dishonorable conditions. 38 C.F.R. § 3.12(d) 
(2006).

A discharge under dishonorable conditions, however, will not 
constitute a bar to benefits if the individual was insane at 
the time of the offense causing the discharge.  38 U.S.C.A. 
§ 5303(b) (West 2002); 38 C.F.R. § 3.12(b) (2006).  
Specifically, pursuant to 38 U.S.C.A. § 5303(b), "if it is 
established to the satisfaction of the Secretary that, at the 
time of the commission of an offense leading to a person's 
court-martial, discharge or resignation, that person was 
insane, such person shall not be precluded from benefits 
under laws administered by the Secretary based upon the 
period of service from which such person was separated."  
38 U.S.C.A. § 5303(b) (West 1991).  See also 38 C.F.R. 
§ 3.354 (2006) (defining insanity for purposes of determining 
cause of discharge from service).

A review of the claims folder reveals that in July 1985 the 
appellant was convicted of second degree murder and was 
ultimately discharged in July 1988 under other than honorable 
conditions due to misconduct.  An October 1986 report from 
the Department of the Air Force (among other records) 
indicates that on November 5, 1984, the appellant entered a 
restaurant and shot his estranged wife, killing her, and 
turned the gun on himself.  The appellant survived and 
recovered.  

Contemporaneous evidence suggests that the appellant may have 
been insane at the time this offense was committed.  In this 
regard, it is noted that the report of a November 29, 1984, 
service examination indicates that the veteran was 
psychiatrically abnormal at the time.  As well, in a March 
1985 letter to a Florida Judge who apparently presided over 
the appellant's murder trial, a private psychiatrist 
indicated that at the time of the offense the appellant was 
suffering from a clinical depression and that this 
compromised his ability to understand and reason accurately.  
He also stated, however, that the appellant knew right from 
wrong, in a legal sense, and could appreciate the nature and 
quality of his actions.  In a May 1985 letter to the same 
Judge, a private psychiatrist stated that it was his belief 
that the appellant was technically insane at the time of the 
offense.  

At this point, the Board is of the opinion that the 
appellant's claims file should be reviewed by a psychiatrist 
to provide an opinion as to whether the appellant was indeed 
insane - as that term is defined under 38 C.F.R. § 3.354 - at 
the time of the above-described offense that led to his 
discharge.  

In addition, it is noted that in the November 29, 1984, 
examination report, noted above, reference is made to a 
narrative summary, contained in a "SF [standard form] 502," 
wherein the appellant's psychiatric difficulty is discussed.  
This narrative summary, however, is not among the appellant's 
service medical records.  As such, an attempt should be made 
to obtain a copy of this report.   

Finally, the Board notes that the appellant has not been 
provided with appropriate notification regarding his claim on 
appeal.  The United States Court of Appeals for Veterans 
Claims has held that, upon receipt of an application for 
service connection, VA is required by law to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice pursuant to 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
These notice requirements apply to all five elements of a 
service connection claim, which include: (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Id.  

Here, letters sent to the appellant in 2003 generally 
explained how to establish service connection for claimed 
disabilities, what the RO would do to assist the appellant, 
and what evidence he should provide.  These letters did not 
explain to the appellant, among other things, what was 
necessary to establish basic eligibility for VA compensation, 
i.e., that his discharge was not under other than honorable 
conditions.  Corrective action in this regard should be 
undertaken prior to further adjudication of this claim.

Accordingly, the case is REMANDED to the AMC for the 
following action:

1.  The AMC should issue a letter to the 
appellant providing him with the notice 
required under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  This notice should 
include, among other things, an 
explanation of the information or evidence 
needed to establish basic eligibility for 
VA compensation.  See also See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

2.  The AMC should take the appropriate 
steps, to include contacting the National 
Personnel Records Center in St. Louis, 
Missouri (NPRC) and the appellant, to 
obtain a copy of the November 1984 SF 502 
referenced in the November 1984 service 
examination report.  

3.  Thereafter, the appellant's claims 
folders should be forwarded to a VA 
psychiatrist, who should be requested to 
review the record and provide an opinion 
as to whether the appellant was insane at 
the time he committed the November 5, 
1984, offense described above.  In other 
words, consistent with the dictates of 
38 C.F.R. § 3.354, the examiner should 
indicate whether, at the time of the 
offense, the appellant: a) exhibited, due 
to disease, a more or less prolonged 
deviation from his normal behavior; or b) 
interfered with the peace of society; or 
c) departed (become antisocial) from the 
accepted standards of the community to 
which by birth and education he belonged 
as to lack the adaptability to make 
further adjustment to the social customs 
of the community in which he resided.

The examiner should provide a complete 
rationale for his or her opinion.

4.  The AMC should then readjudicate the 
claim.  If the claim remains denied, a 
supplemental statement of the case (SSOC) 
should be issued to the appellant and his 
representative. An appropriate period of 
time should be allowed for response.  
Thereafter, this claim should be returned 
to this Board for further appellate 
review, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
K. PARAKKAL
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



